Citation Nr: 0614752	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-29 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to increased rating for right ankle injury, 
currently evaluated at 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 through 
October 1967.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDING OF FACT

The veteran has limitation of motion of the right ankle 
without ankylosis or instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent have not 
been met for the service-connected residuals of a right ankle 
disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any,  the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in February 2004 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

The Board notes that the veteran's VA outpatient medical 
records and private medical records have been obtained.  In 
addition, the veteran was provided with a VA examination.  
The veteran has not identified any outstanding evidence that 
could be obtained to substantiate his claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA.

Accordingly, the Board will address the merits of the claim.


Legal Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all the evidence of record pertaining to the history of the 
service-connected right ankle disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the right ankle 
disability, except as reported below.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide and explanation for the 
conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2005).

The factors of disability regarding joints reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing, and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Normal range of motion for the ankle is 20 
degrees for dorsiflexion and 45 degrees for plantar flexion.  
38 C.F.R. § 4.71, Plate II.  A 20 percent evaluation is the 
maximum rating available under this diagnostic code.

A 20 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  For ankylosis 
of the ankle in plantar flexion, between 30 and 40 degrees, 
or in dorsiflexion, between 0 and 10 degrees, a 30 percent 
rating is warranted.  A 40 percent rating is warranted for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2005).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
a rating for his ankle disability greater than 20 percent.
 

History and Analysis

In a November 1997 rating decision, the RO granted service 
connection for a right ankle injury and assigned the veteran 
a rating of 10 percent, effective July 31, 1997.  In a May 
2001 rating decision, the RO granted an increase in the 
veteran's disability rating from 10 percent to 20 percent, 
effective September 29, 1999.  In a January 2003 rating 
decision, the RO continued the veteran's current disability 
rating of 20 percent.

In August 2002, the veteran was afforded a VA examination of 
the right ankle.  Examination revealed 10 degrees of 
dorsiflexion, 30 degrees of plantar flexion, 10 degrees of 
eversion, and 30 degrees of inversion.  The examiner also 
noted pain at the tarsal tunnel with deep palpation and 
equivocal Tinel's sign at the tarsal tunnel, which the 
examiner could not directly relate to the veteran's in 
service right ankle injury.

A March 2004 VA examination of the right ankle revealed range 
of motion to 0 degrees of dorsiflexion and to 30 degrees of 
plantar flexion.  The examination also revealed tenderness to 
palpation along the medial tibiotalar joint and the deltoid 
ligament with minimal anterior tibiotalar tenderness.  There 
was no lateral joint line tenderness found.  The veteran 
reported pain at the extremes of flexion and extension.  
There was no crepitation of range of motion of the joint, and 
no instability of the joint.  The impression was right ankle 
injury with residual limited motion and subjective complaints 
of instability, with objective findings of limited range of 
motion, but with stable ankle.  

The veteran submitted VA outpatient records, dated October 
2003 through April 2004 showing complaints of right ankle 
pain when walking, as well as numbness and swelling after 
activity.  The records note that the veteran's ankle 
disability is likely a transient tarsal tunnel syndrome from 
an old ankle injury that with activity and edema, results in 
a transient neurologia with clinical symptoms aggravated by 
the pes valgus.  The veteran was instructed to use supportive 
boots and wear support hose to reduce his edema.

The Board notes that the veteran's right ankle disability is 
currently rated as 20 percent disabling under Diagnostic Code 
5271.  A 20 percent rating is the maximum rating available 
for limitation of motion under this Diagnostic Code.  In such 
an instance where "the appellant is already receiving the 
maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) is not required.  See Johnston v. Brown 10 
Vet. App. 80, 85 (1997).

The Board further recognizes that a rating higher than 20 
percent is available under Diagnostic Code 5270.  However, 
such a rating is not appropriate in this instance because the 
veteran has not been shown to have ankylosis of the right 
ankle, nor does the clinical evidence suggest that the ankle 
is ankylosed to any degree, as required by Diagnostic Code 
5270.

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a rating in excess of 20 percent for 
the service-connected right ankle disability.  In making this 
determination, the Board considered the benefit-of-the-doubt 
doctrine but finds that it is inapplicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (2005), have been considered, but 
there is no basis for an extraschedular evaluation.  The 
Board finds that the case does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular scheduler 
standards.  In this regard, it is noted that there is no 
evidence of frequent hospitalization or marked interference 
with employment due to the veteran's right ankle disability.  
Therefore, referral for an increased evaluation on an 
extraschedular basis is not warranted.


ORDER

Entitlement to an increased rating for right ankle 
disability, currently evaluated at 20 percent, is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


